Third District Court of Appeal
                               State of Florida

                        Opinion filed March 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-372
 Lower Tribunal Nos. F04-22001A, F04-23283D, F04-22000, F04-22003,
  F04-22326, F04-22322A, F04-22841, F04-22319B, F04-22828A, F04-
                       22416, and F04-23492A
                         ________________


                          Christopher Rivera,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Richard L. Hersch, Judge.

     Christopher Rivera, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and FERNANDEZ and MILLER, JJ.

     PER CURIAM.
     Affirmed. See State v. Mancino, 705 So. 2d 1379 (Fla. 1988); Sanchez

v. State, 979 So. 2d 1004 (Fla. 3d DCA 2008).




                                    2